305 -/5
     CCA #      13-12-00368-CR
                                                       OFFENSE:    Murder

    QTV. c
    MYLE:      MVIER
               TEXAS   °E U R0SA JR- v- THE STATE OF
                                                       COUNTY:     Cameron
    TRIAL COURT:             107th District Court          DATE: February 17, ^riT;
    TRIAL COURT #:           11-CR-17-A          7
                                                           JUDGE: Gina M. BenauiHoc
    TRIAL COURTJUDGE: ~Hon. Benji^^F
    DISPOSITION: AFFIRMFD                   "
    DATE: February 12, 2015
   JUSTICE: Gina M. Benavides PC            SX
    PUBLISH:                           DNP:~X
   CLK RECORD:                  _X_
   RPT RECORD:
                                                         SUPP CLK RECORD _
                                 X
   STATE BR:                                              SUPP RPT RECORD.
                                                         SUPPBR
   APP BR:
                                                          PROSE BR




                               IN THE COURT OF CRIMINAl appf/M s
                                                       CCA#


          .£rq^lE_               Petition
                                                         Disposition:
 FOR DISCRETIONARY REVIEW IN CCA IS:
                                                         DATE:
          C±^±<_^                                       JUDGE:
DATE:
                                                         SIGNED:                      PC-
JUDGE:       '0<£
                                                        PUBLISH:                   HNP-


                    MOTION FOR REHEARING IN
                                                        MOTION FOR STAY OF MANDATE IS:
CCA IS:                   0N                .
                                                                              ON
JUDGE:
                                                        IUDGE:




                                      Vof, / if 3